Citation Nr: 0604718	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  98-20 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a disability manifested 
by right foot numbness, secondary to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The veteran served on active duty from May 1966 to February 
1970.

Service connection for a disability manifested by right foot 
numbness, claimed as being directly due to military service, 
was denied by the Board in March 1982.    

In an August 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
disability manifested by right foot numbness, now claimed on 
a secondary basis.  The veteran indicated disagreement with 
that decision and, after being issued a statement of the 
case, perfected his appeal by submitting a substantive appeal 
(VA Form 9) in December 1998.

In January 2001 and November 2004, the Board remanded this 
issue.  It is again before the Board for appellate 
consideration.  

Issue not on appeal

In a November 2004 decision, the Board denied the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder, a seizure disorder and pelvic tilt.  The 
Board's decision is final.  See 38 C.F.R. § 20.1100 (2005).  
Those issues will be discussed no further herein.

In November 2004, the Board remanded the issue of the 
veteran's entitlement to service connection for a back 
disability.  In June 2005, the RO granted service connection 
for a low back disorder.   To the Board's knowledge, the 
veteran has not expressed disagreement with that decision.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].


FINDING OF FACT

A current right foot disability manifested by numbness is not 
shown by clinical evidence.


CONCLUSION OF LAW

A disability manifested by right foot numbness is not 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a disability 
manifested by right foot numbness.  He specifically alleges 
that this disability is the product of service-connected 
disability.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusion.



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA. The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims. 

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed by the 
rating action issued in August 1998, and in the October 1998 
statement of the case (SOC) and September 1999, October 1999, 
June 2004, and June 2005 supplemental statements of the case 
(SSOC).

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in 
December 2004.  This letter advised the veteran of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA was responsible for obtaining relevant 
records from any federal agency, to include medical records 
from the military, from VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration, along with medical records from the 
St. Louis VA Medical Center.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant records not held by a federal agency, which could 
include records from state or local governments, private 
doctors and hospitals, or current or former employers.  

The veteran was specifically advised in this letter that, 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  He was furnished with VA Form 
21-4138, Statement in Support of Claim, to facilitate any 
response.  This language satisfies the "give us everything 
you've got pertaining to your claim" requirement contained in 
38 C.F.R. § 3.159(b)(1).

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO. In this case, 
the veteran's service connection claims were initially 
adjudicated by the RO in August 1998, prior to the enactment 
of the VCAA in November 2000. Furnishing the veteran with 
VCAA notice prior to initial adjudication was clearly an 
impossibility; VA's General Counsel has held that the failure 
to do so does not constitute error. See VAOGCPREC 7-2004.

Subsequent to the issuance of the VCAA letter in December 
2004, the veteran's claim was considered by the RO in June 
2005, as shown by the SSOC issued in that month.  The veteran 
and his representative were provided with ample opportunity 
to provide additional evidence in support of his claim.  The 
Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and his 
representative have not indicated any concerns with respect 
to the VCAA notice.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  In that 
regard, the Board notes that the evidence includes VA medical 
records and statements, along with the report of a VA 
examination.  The veteran has not identified any existing and 
unobtained evidence, nor has he indicated that she had any 
additional evidence to submit.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
case has been consistent with the provisions of the VCAA.

The Board additionally observes that the veteran has engaged 
the services of a veterans service organization and was 
provided with ample opportunity to submit evidence and 
argument in support of his claim.  He presented testimony at 
hearings at the RO, and requested but later cancelled a 
hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2005).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

With respect to element (1), it is now well-settled that in 
order to be considered for service connection, on either a 
direct or secondary service connection basis, a claimant must 
first have the disability for which service connection is 
sought.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
Court noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].  
A "current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).

Analysis

As discussed above, in general, in order for service 
connection to be granted, on either a direct or secondary 
service connection basis, three elements must be satisfied: 
(1) a current disability; (2) a service-connected disability; 
and (3) medical nexus.  See Wallin, supra.

With respect to element (1), current disability, the most 
recent clinical evaluation of the veteran, which is the 
report of the VA examination conducted in June 2005, shows 
that a diagnosis of a right foot disability manifested by 
numbness was specifically considered and rejected.  The 
report notes that the veteran cited a history of right foot 
numbness since 1977, involving the great toe and the third 
toe and lasting about four to five hours.  On examination, 
sensation to pin in both lower extremities was intact and 
normally present.  Circulation in both feet was intact with 
both feet warm, with palpable dorsalis pedis pulses.  In 
addition, in response to the veteran's complaints that the 
toes of his right foot were becoming darker, the examiner 
noted that, in looking at both feet together and comparing 
them, he could find no difference in color.  

The examination report does not include any diagnoses that 
pertain to the right foot.  Rather, the examiner noted the 
veteran's history of low back pain, possibly due to altered 
mechanics resulting from the veteran's service-connected left 
foot disability.  The examiner specifically took note of the 
veteran's complaints of right foot numbness, and found that 
such complaints could, as likely as not, be related to the 
chronic low back condition of chronic low back strain with 
degenerative disc disease at L4-5.   The examiner  concluded 
that there were no abnormal objective physical findings to 
support the subjective complaints regarding the right foot.

Service connection, to reiterate, requires that a current 
disability be shown.  The most contemporaneous medical 
evidence, the report of the June 2005 VA examination, shows 
that a right foot disability was not evident on clinical 
examination, in that there were no abnormal objective right 
foot findings.  

The Board acknowledges that review of the extensive medical 
record in this case reveals an isolated past finding of a 
right foot disability.  Specifically, a February 1986 VA 
radiographic study of "both feet" noted flattening of the 
longitudinal arch consistent with pes planus.  The June 2005 
VA examination report, however, is accompanying report of 
radiologic studies conducted indicating that the bones of 
each foot were anatomically aligned, with normal joints and 
no fracture distribution; this radiologic study indicates an 
impression of no acute bony abnormality.  There is no 
competent medical evidence of a current right foot 
disability.

To the extent that the veteran is himself asserting that he 
in fact does have a right foot disability, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Any such statements offered in support 
of the veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Board additionally observes that the Court has 
specifically held that symptoms, alone, do not constitute a 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) [pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].    

The Board wishes to make clear the distinction between a 
disability which may be service connected on a secondary 
basis and disability which is part and parcel of a service-
connected disability.  As has been noted in the Introduction, 
service connection was granted for a low back disability in 
June 2005.  The VA physical examination report indicated that 
the veteran's complaints of right foot numbness was related 
to his (now service connected) back disability.  Under 
38 C.F.R. § 4.71a, neurological impairment such as radicular 
pain is rated as an element of a spinal disability.  In this 
case, however, the veteran is seeking service connection for 
a "stand alone" right foot disability.  As explained above, 
no such disability is currently diagnosed.  

The law is clear that in order to be considered for service 
connection, to include service connection on a secondary 
basis, a claimant must first have a disability.  
See the Court cases cited by the Board above, as well as the 
decisions of the United States Court of Appeals for the 
Federal Circuit in Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) and Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
In the absence of evidence of a diagnosed disability 
manifested by right foot numbness, Wallin element (1) is not 
met and service connection may not be granted for this 
disorder on this basis alone.  

The only one of the three Wallin elements satisfied in this 
instance is element (2), in that the veteran has established 
service connection for both left foot and lumbar spine 
disabilities.  In the absence of satisfaction of Wallin 
element (1), however, element (3), a medical nexus, can also 
not be met, since there can be no nexus or etiological 
relationship between two disabilities when only one such 
disability is shown to be manifested.

In summary, for the reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  The benefit sought on appeal is 
accordingly denied.

Additional comment

As the Board has discussed above, this claim is being denied 
because no current right foot disability exists.  Since the 
medical evidence of record appears to indicate that the 
veteran's neurological complaints with respect to his right 
lower extremity emanate from his service-connected back 
disability, he and his representative may wish to consider 
the matter of whether the matter of his entitlement to an 
increased rating for the back disability should be pursued at 
the RO.  The Board intimates no conclusion, legal or factual, 
as to the outcome of such a claim. 


ORDER

Service connection for a disability manifested by right foot 
numbness, secondary to service-connected disability, is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


